Citation Nr: 1635736	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  14-24 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a higher initial rating for post-traumatic stress disorder (PTSD), rated as 30 percent disabling prior to May 14, 2013 and 70 percent disabling thereafter.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted entitlement to service connection for PTSD with an initial 30 percent rating.  A July 2014 rating decision increased the rating for PTSD to 70 percent, effective May 14, 2013.
FINDINGS OF FACT

1.  Prior to May 14, 2013, the Veteran's PTSD resulted in occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning satisfactorily, with routine behavior, self-care, and conversation normal during this period.

2.  The Veteran's PTSD has not resulted in total occupational and social impairment since May 14, 2013.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent prior to May 14, 2013 and 70 percent thereafter for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in June 2012.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided examinations in July 2012 and February 2014.  There is nothing that suggests these examinations were inadequate for rating purposes as the examiner provided specific findings regarding the applicable rating criteria after an in-person examination and review of the claims file.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran was granted entitlement to service connection for PTSD with an initial 30 percent rating, effective February 6, 2012.  A July 2014 rating decision increased the rating for PTSD to 70 percent, effective May 14, 2013.  Thus, a staged initial rating is currently assigned for PTSD, as it is rated as 30 percent disabling prior May 14, 2013 and 70 percent disabling thereafter, according to the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weakly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is justified when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship.  Id.

A 100 percent rating is reserved for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the claimant's impairment must be "due to" those symptoms; therefore, a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and serves as useful tool in assessing the effect of mental disorders on occupational and social functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The AOJ assigned a 70 percent rating for PTSD based on a private psychiatric evaluation conducted on May 14, 2013.  As the initial rating for PTSD is on appeal, the Board must determine whether a rating in excess of 30 percent is warranted prior to May 14, 2013, in addition to whether a rating in excess of 70 percent is warranted thereafter.  Based on the evidence of record, the Board finds the ratings currently assigned for PTSD are appropriate.

The evidence prior to May 14, 2013 indicates the Veteran's PTSD resulted in occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although he was generally functioning satisfactorily, with routine behavior, self-care, and conversation normal during this period.  A July 2012 VA examiner specifically indicated the functional impairment resulting from the Veteran's PTSD was consistent with the 30 percent rating criteria and assigned a GAF score of 69, which reflects some mild symptoms or some difficulty in social, occupational or school functioning but that an examinee is generally functioning pretty well and has some meaningful interpersonal relationships.  The July 2012 VA examiner noted this functional impairment was the result of symptoms, to include anxiety, suspiciousness and chronic sleep impairment.  The July 2012 VA examiner detailed the Veteran's sleep issues and noted he frequently experienced nightmares regarding his service in the Republic of Vietnam.

The Board finds the assessment of the July 2012 VA examiner is consistent with the other evidence of record, to include the Veteran's treatment records.  VA treatment records dating back to 2007 reveal the Veteran was experiencing sleep impairment and irritability as a result of PTSD.  An October 2011 intake assessment for VA PTSD group therapy resulted in a GAF score of 68 with the primary symptoms noted to be chronic sleep impairment and irritability.  While these symptoms are significant, they seem to have a limited effect on the Veteran's occupational and social functioning.  Although the Veteran was irritable with others during this period, the record does not establish that he was unable to maintain effective relationships with others as a result of his irritability.  There is also limited evidence PTSD symptomatology affected the Veteran's cognitive functioning, resulting in limited occupational impairment.

Ultimately, the Board finds the 30 percent rating assigned for PTSD prior to May 14, 2013 is appropriate because the Veteran did not experience the types of symptoms associated with the higher criteria and the functional impairment resulting from his symptomatology did not more nearly approximate the level of occupational and social impairment contemplated by the criteria for higher ratings.  VA providers and a VA examiner assessed the Veteran over the course of several years and consistently noted the Veteran's PTSD was manifest by mild symptoms consistent with GAF scores in the high 60s.  In July 2013, the Veteran reported the functional impairment from his PTSD increased in severity.  The AOJ assigned an increased 70 percent rating for PTSD, effective May 14, 2013, based on the date a private examination report, which is the first evidence available regarding the increase in severity of the Veteran's disability.  There is no other evidence that suggests a higher rating is warranted for PTSD prior to May 14, 2013.  In sum, the preponderance of evidence is against a finding that a rating in excess of 30 percent is warranted prior to May 14, 2013, and the reasonable doubt doctrine is not for application.

The Board further finds a 100 percent rating is not warranted for PTSD at any point during the appeal period because the Veteran's PTSD symptomatology has not resulted in total occupational and social impairment.  The Veteran has not experienced the particular symptoms associated with the 100 percent criteria, or others of similar severity, frequency, and duration during the appeal period.  See Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.  The symptoms listed in 100 percent rating criteria suggest impairment in reality or a total inability to function within the bounds of societal norms.  Examination reports and treatment records show the Veteran has been alert and oriented to time and place.  There is no evidence of persistent delusions or hallucinations; this type of symptomatology has been specifically denied during July 2012 and February 2014 VA examinations and not reported by the private examiner.  The Veteran has also not manifested grossly inappropriate behavior and does not appear to be a persistent danger to harming himself or others.  Further, the Veteran's PTSD has not resulted in total occupational and social impairment.  The evidence indicates the Veteran maintains a relationship with his wife and other family members, even though these relationships have been strained by his irritability.  An August 2014 letter from a private psychological associate, co-signed by a licensed psychologist, indicates the Veteran continues to work, even though he was awarded TDIU at that time.  Thus, the evidence of record is not reflective of the total occupational and social impairment contemplated by the 100 percent rating criteria.

The Board has given consideration to whether extra-schedular consideration is warranted; however, the General Rating Formula for Mental Disorders allows for psychiatric disabilities to be rated based on the level of occupational and social impairment.  While the code lists examples to be considered, all of the Veteran's psychiatric symptoms have been considered, whether or not they are listed as an example.  The evaluations are based on the severity of the Veteran's symptoms, and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless if the actual related symptom is listed in any criteria, it is still considered based on its severity.  Therefore, referral for extra-schedular consideration for PTSD is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also given consideration to whether a total disability rating based on individual unemployability (TDIU) is warranted prior to May 14, 2013, within the context of the appeal of the initial rating assigned for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU was assigned from May 14, 2013 to June 22, 2016 with a 100 percent schedular rating effective thereafter; therefore, consideration of TDIU is not warranted during this period.

The Board finds TDIU is not warranted prior to May 14, 2013.  At the outset, the Board notes the Veteran did not meet the schedular percentage requirements for TDIU prior to May 14, 2013, as he had one service-connected disability (PTSD) rated as 30 percent disabling.  Nevertheless, the Veteran is not prevented from receiving TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  However, as noted in the paragraph above regarding extra-schedular consideration, the rating criteria for PTSD allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  The only additional consideration with respect to TDIU is the Veteran's individual educational and occupational background.  The record reflects the Veteran is a highly-educated individual who completed college and served in an executive position for the U.S. Postal Service for several years until his retirement.  There is no evidence of service-connected disabilities that would preclude physical labor prior to May 14, 2013.  Thus, it appears the Veteran was qualified and capable of performing a wide variety of physical and sedentary positions prior to May 14, 2013.  While the evidence establishes the Veteran experienced some mild impairment in occupational functioning due to PTSD prior to May 14, 2013 as a result of chronic sleep impairment and irritability, this impairment did not render him unable to perform the mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Further, it is fully contemplated by the 30 percent rating assigned for PTSD prior to May 14, 2013.  


Although the Board cannot assign an extraschedular TDIU in the first instance, it is not precluded from determining whether to refer a case for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the record.  See Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  In this case, the Board finds referral for consideration of extraschedular TDIU is not warranted.


ORDER

Entitlement to an initial rating for PTSD in excess of 30 percent prior May 14, 2013 and 70 percent thereafter is denied.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


